DETAILED ACTION
Response to Amendment
			Continued Examination Under 37 CFR 1.114
  	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2021 has been entered. Claims 1-17 have been canceled. Claims 18 and 31-34 have been amended. Claims 18-34 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments with respect to independent claims have been considered but are moot in view of the new ground(s) of rejection. After further search and a through examination of the present application, claims 18-34 remain rejected.

During examination, a claim must be given its broadest reasonable interpretation consistent with the specification as it would be interpreted by one of ordinary skill in the art. Because the applicant has the opportunity to amend claims during prosecution, giving a claim its broadest reasonable interpretation will reduce the possibility that the Yamamoto, 740 F.2d 1569, 1571 (Fed. Cir. 1984); In re Zletz, 893 F.2d 319, 321 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.”). See MPEP § 2111 for a full discussion of broadest reasonable interpretation.
 	Examiner's Note: Examiner has cited particular paragraphs, columns and line numbers, in the references applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 

	A double patenting rejection is maintained because terminal disclaimer has not been filed by the applicant.



If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Double Patenting 
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 18-34 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of patent No. 10255360 B2.  Claims e.g., acquiring, from another communication terminal over a communication network, meta-information associated with content stored in the communication terminal, managing a playlist which is shared with the another communication terminal) of patent No. 10255360 B2 contain almost every element of claims 18-34 (e.g., an acquisition unit that acquires, from another communication terminal, meta-information associated with content stored in the other communication terminal and a playlist management unit that manages a playlist which is shared with the other communication terminal) of the instant application and as such anticipate claims 18-34 of the instant application.

It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify or to omit the additional elements of claims 18-34 to arrive at the claims 18-34 of the instant application because the person would have realized that the remaining element would perform the same functions as before. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.

“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a 


35 USC § 112(f) Invocation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitations “acquisition unit,” “playlist management unit,” “storage unit,” “transmitting unit,” “receiving unit,” and “display unit” in claims 18 – 31 and 34 have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112. sixth paragraph,
because they use a generic placeholder “unit” coupled with corresponding functional languages (i.e., .e., “acquires,” “manages,” “stores,” “transmits,” “receives”) without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 18-31 and 34 have been interpreted to cover the corresponding 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
Acquisition unit
Paragraphs 23 - 25; 32 (communication interface
realized by a communication device or the like that
connects to the communication network ...
communication device 1168 is realized as an
example of the communication unit 1100 of the first
communication terminal 110); 45, etc.
Playlist management unit
Paragraphs 23 - 25; 50 - 51; 81; 88; 96, etc.
Playlist control unit
Corresponding structure (i.e., hardware and
algorithm) cannot be found.
Playlist transmitting unit
Paragraphs 23 - 25; 32; 51; 74, etc.
Playback information database operation unit
Paragraphs 23 - 25; 113 - 116; 123; 128 - 137,
etc.
Content request unit
Paragraphs 23 - 25; 32; 146; 149, etc.
Storage unit
Paragraphs 30; 49 - 50, etc.
Transmitting unit
Paragraphs 21; 23 - 25; 32; 60, etc.
Receiving unit
Paragraphs 21; 23 - 25; 60; 228, etc.
Display unit
Paragraphs 29; 53 - 54, etc.

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.

For more information, see MPEP § 2173 etseq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
          All dependent claims are rejected to as having the same deficiencies as the claims they depend from.


Claim Rejections - 35 USC § 103
	 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a 

Claims 18-27 and 29-34 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bilinski et al (US 8,639,706 B1) in view of Amidon et al (US 2010/0082135 A1) further in view of Wooden (US 2011/0078323 A1).
	As per claim 18, Bilinski teaches a communication terminal comprising: an acquisition unit that acquires, from another communication terminal, meta-information associated with content stored in the other communication terminal (column 1 lines 35 - 37: retrieving metadata associated with at least one music track in the set of common music tracks, the metadata being specific to the second user and further see col.4, lines 61-67, e.g., media organizer is configured to organize a user's songs 120 based on shared metadata 181 associated with other users); 
Bilinski does not explicitly teach a playlist management unit that manages a playlist which is shared with the another communication terminal, including updating the playlist based on the meta-information such that content playback is streamed and sequenced based on the meta-information acquired from the another communication terminal. 
However, Amidon teaches a playlist management unit that manages a playlist which is shared with the another communication terminal, including updating the playlist based on the meta-information such that content playback is streamed and sequenced based on the meta-information acquired from the another communication terminal ([0012], [0024]-[0025], e.g., generate an aggregate media collection 24-1 for the user 14-1 including media items in a local media collection 22-1 of the user 14-1 and media items 
Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Amidon with the teachings of Bilinski in order to efficiently enabling a method for generating and displaying of indicators indicative of a level of activity within the media sharing system (Amidon).
Bilinski and Amidon do not explicitly teach wherein streamed comprises streamed from one of the communication terminal or the another communication terminal to a playback device external to both the communication terminal and the another communication terminal.
However, Wooden teaches wherein streamed comprises streamed from one of the communication terminal or the another communication terminal to a playback device external to both the communication terminal and the another communication terminal ([0021]-[0025], e.g., Playback devices 36a, 36b, 36c, 36d for receiving the streams 
Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Wooden with the teachings of Bilinski and Amidon in order to efficiently enabling a method for providing internet users with a set of preferences for streaming audio media in order to enhance their listening experiences (Wooden).

As per claim 19, wherein the acquisition unit additionally acquires meta-information associated with content stored in the communication terminal (column 3 lines 49 – 51, Bilinski). 
 	As per claim 20, wherein the playlist management unit records, in the playlist, the meta-information acquired by the acquisition unit, in association with identification information of a user corresponding to the other communication terminal or the communication terminal from which the meta-information was acquired by the acquisition unit (column 2 lines 64 – 66, Bilinski). 
 	As per claim 21, wherein the playlist management unit additionally records, in the playlist, the meta-information in association with a playback order in which to play back the content corresponding to the meta-information (column 4 line 61 - column 5 line 6, Bilinski). 

 	As per claim 23, wherein the playlist management unit additionally records, in the playlist, the meta-information in association with a playback time at which the content corresponding to the meta-information was played back (column 3 lines 7 – 8, Bilinski). 
 	As per claim 24, further comprising: a playlist transmitting unit that transmits the playlist to the another communication terminal (column 4 lines 50 – 51, Bilinski). 
As per claim 25, wherein when the playlist is updated by the playlist management unit, the playlist transmitting unit transmits the updated playlist to the another communication terminal (column 4 lines 50 - 51, column 4 line 61 - column 5 line 6, column 7 lines 17 -30, Bilinski).  
 	As per claim 26, further comprising: a playlist control unit that, following the playback order recorded in the playlist, transmits an instruction to play back content corresponding to the meta-information recorded in the playlist to the another communication terminal storing the content (column 4 lines 50 - 51, column 4 line 61 - column 5 line 6, Bilinski). 
 	As per claim 27, wherein the acquisition unit additionally acquires, from the another communication terminal or the communication terminal, a playback change 
 	As per claim 29, wherein the content is music (abstract, line 2). 
 	As per claim 30, further comprising: a content request unit that requests content corresponding to the meta-information recorded in the playlist from a content providing server that provides the content (Figure 1 element 142, column 3 lines 32 – 33, Bilinski). 
        Regarding claim 31, claim 31 is rejected for substantially the same reason as claim 18 above (Figure 3A, column 8 lines 16 21 of Bilinski: display of a user’s own music collection ...user can access a playlist to view music tracks is correspond to a display unit that displays a playlist screen based on the playlist).
	Regarding claims 32-34, claims 32-34 are rejected for substantially the same reason as claims 18 and 31 above. 

Claim 28 is rejected under 35 U.S.C. 103(a) as being unpatentable over Bilinski et al (US 8,639,706 B1) in view of Amidon et al (US 2010/0082135 A1) in view of Wooden (US 2011/0078323 A1) further in view of Gossweiler, III et al (US 8,136,167 B1).

Bilinski, Amidon and Wooden do not explicitly teach storing a captured image captured by the communication terminal, a capture time of the captured image, and identification information of a user of the communication terminal in association with each other.
However, Gossweiler teaches this concept in at least column 6 lines 37 - 43. At the time the invention was made, it would have been obvious to a person of ordinary skill in the data processing art to incorporate Gossweiler's concept into Bilinski's, Amidon’s and Wooden’s overall method, for the benefit of sharing/transmitting images between communication terminals.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A Sana whose telephone number is (571)270-1753.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark D Featherstone can be reached on 5712703750.  The fax phone 


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohammad A Sana/           Primary Examiner, Art Unit 2166